FILED
                              NOT FOR PUBLICATION                           FEB 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



SHARADA SHRESTHA; DIL                              No. 09-72700
BAHADUR SHRESTHA,
                                                   Agency Nos.       A088-089-741
               Petitioners,                                          A088-089-742

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Sharada Shrestha and Dil Bahadur Shrestha, natives and citizens of Nepal,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992), and we

review de novo due process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105,

1107 (9th Cir. 2003). We deny the petition for review.

      Even assuming Shrestha’s testimony was credible, substantial evidence

supports the agency’s finding that petitioners failed to establish that they were

harmed on account of a protected ground when the Maoists kidnaped them and

threatened them if they did not join the Maoist party. See Parussimova v.

Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“The Real ID Act requires that a

protected ground represent ‘one central reason’ for an asylum applicant’s

persecution”); Elias-Zacarias, 502 U.S. at 483. Accordingly, because petitioners

failed to show a nexus to a protected ground, their asylum and withholding of

removal claims fail. See Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      The record does not compel the conclusion that it is more likely than not

Shrestha will be tortured if she returns to Nepal. See Wakkary v. Holder, 558 F.3d

1049, 1067-68 (9th Cir. 2009). Acordingly, Shrestha’s CAT claim fails.

      Finally, we reject petitioners’ claim that they were denied due process due to

alleged errors in the translation because petitioners failed to show prejudice. See


                                           2                                    09-72700
Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (petitioner must show error and

prejudice to establish a due process violation).

      PETITION FOR REVIEW DENIED.




                                           3                                09-72700